Citation Nr: 1300483	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  08-33 599	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by constipation.

2.  Entitlement to service connection for a disability manifested by insomnia, sleeping problems, and breathing problems.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Local jurisdiction over the claims has been transferred to the RO in Detroit, Michigan.

In February 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in February 2012.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by constipation.  

2.  The Veteran does not have a current disability manifested by insomnia, sleeping problems and breathing problems separate from his already service-connected adjustment disorder with depressed mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic disability manifested by constipation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  

2.  The criteria for service connection for a chronic disability manifested by insomnia, sleeping problems, and breathing problems have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2007 from the RO to the Veteran which was issued prior to the RO decision in November 2007.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanations for their conclusions.  Pursuant to the Board's February 2011 remand, VA examinations were conducted in March 2011.  The examination reports provide sufficient evidence for deciding the claims, particularly regarding whether the Veteran has current disabilities for concerning the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background.

The Veteran entered active duty in May 1999.  An enlistment examination, dated in March 1999, was negative for any complaints of or findings of a disability manifested by constipation, insomnia, sleeping problems or breathing problems.  In September 2003, the Veteran attended smoking cessation classes.  In March 2005, the Veteran was seen for complaints of insomnia; he stated that he had not been sleeping well; he also reported feeling depressed and noted that the symptoms began about 4 years ago.  The assessment was depression, tobacco abuse.  The Veteran was again seen for complaints of insomnia and depression in December 2005; the assessment was insomnia related to Axis I/II mental disorder.  In January 2006, the Veteran returned to the clinic with continued complaints of depression; he stated that he had more problems at night, and he had difficulty sleeping.  The Veteran was seen in the emergency room in June 2006 with complaints of abdominal pain and bloody stool; the Veteran reported having sharp abdominal pain since the previous day across the lower abdominal region.  The Veteran indicated that he had had 4 episodes of diarrhea with the last one being bloody.  He was treated with Zantac and told to follow up with internal medicine.  The assessment was diarrhea, abdominal pain, resolved; the Veteran was referred to internal medicine.  Later in June 2006, the Veteran was seen for a follow up evaluation; he was diagnosed with dyspepsia: functional gastrointestinal complaints.  

The Veteran was seen in August 2006 for a follow up evaluation of the ultrasound examination; it was noted that he had had no significant abdominal pain since his last visit.  It was noted that an abdominal ultrasound was ordered in July 2006, which revealed findings of solitary 0.57 cm size echogenic nonshadowing stone in the dependant portion of the gallbladder, otherwise unremarkable abdominal ultrasound.  The Veteran was given a provisional diagnosis of cholelithiasis.  Later in August 2006, the Veteran was seen for an evaluation of the cholelithiasis.  Following an evaluation, the pertinent diagnoses were constipation, proptosis, and cholelithiasis; the examiner stated that there was doubt as to whether the cholelithiasis is the cause of the Veteran's lower abdominal pain.  In October 2006, the Veteran underwent cholecystectomy.  

On the occasion of his separation examination in February 2007, the Veteran reported a history of bronchitis and wheezing; but, he noted that the issues have resolved.  The Veteran also reported a history of gallbladder removal in October 2006; however, he noted that the indigestion has persisted.  The Veteran noted that he was treated for insomnia and depression in 2005 and 2006.  Clinical evaluation of the lungs and chest, and abdomen was normal.  The examiner noted that the Veteran had bronchitis 2 years ago but the issues have resolved, with no sequelae.  It was noted that the Veteran had indigestion.  He also noted that the gallbladder was removed in October 2005 with no problems.  It was further noted that the Veteran had "trouble sleeping" in January 2006 due to cyclic depression; treatment was discontinued after 1 month since the Veteran reported that he was doing well.  

The Veteran's initial claim for service connection for insomnia, abdominal pain, sleep apnea, and chronic constipation (VA Form 21-526) was received in July 2007.  In conjunction with his claim, the Veteran was afforded a VA compensation examination in August 2007.  The Veteran reported being diagnosed with chronic constipation; he stated that the condition does not affect his body weight.  He denied any nausea or vomiting.  He reported abdominal pain located in the lower stomach, which occurs 1/3 to 2/3 of the year.  He described the pain as a cramping.  The Veteran noted that the symptoms occur intermittently, as often as 2 times per week, with each occurrence lasting 4 hours.  He had gallbladder surgery in "2007".  There was no functional impairment resulting from the chronic constipation.  On examination, it was noted that the Veteran was overweight.  There were no signs of malaise; the nutritional status of the Veteran was fine.  Breath sounds were symmetric, with no rhonchi or rales.  Expiratory phase was within normal limits.  Examination of the abdomen revealed no striae on the abdominal wall, no superficial distension of the veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  A chest x-ray was within normal limits.  The examiner reported a diagnosis of chronic constipation; the subjective factors are constipation, with no objective factors.  

The Veteran was also afforded a VA psychiatric examination in August 2007.  At that time, the Veteran reported that he had had symptoms of insomnia and depression for the past 5 years.  The Veteran indicated that he was not currently depressed, but he complained of episodic difficulty falling asleep or maintaining sleep.  The Veteran reported difficulty sleeping for a period of four days over two weeks; when this occurs, he lies in bed awake unable to fall asleep.  At the time of the examination, he denied persistent insomnia for two weeks or more at a time.  He stated that, after sleepless nights, he is irritable and tired, and he has difficulty concentrating in the morning.  The examiner stated that there was no diagnosis with respect to the claimed insomnia.  Instead, the Veteran's symptoms of insomnia were from his depressed mood as a part of the adjustment disorder for which he was diagnosed.

On the occasion of a recent VA examination in March 2011, the Veteran reported that he was having problems with sleep; he reported getting 3 to 4 hours of sleep at night.  He had no obstructive nighttime chocking or gasping spells.  No loud snoring was reported.  He also reported no restless tossing and turning in his sleep, or any daytime drowsiness.  The Veteran reported wheezing while working in a fiber glass shop.  It was noted that the Veteran smoked 1 1/2 packs of cigarette per day until 2011; he was now smoking 1/2 pack per day.  Examination revealed normal chest, with no kyphoscoliosis and no pectus excavatum.  He had normal breath sounds, with no wheezing, inspiratory or expiratory wheezes.  No cor pulmonale, no pulmonary hypertension or congestive heart failure was reported.  Unobstructed external nares, with no sinus tenderness.  Normal soft palate without abnormal adenoids or tonsils.  The examiner stated that there was no evidence of a chronic disability manifested by insomnia; and there was no clinical evidence of obstructive sleep apnea.  The examiner stated that the pulmonary function tests suggest a diagnosis of minimal obstructive airway disease; he noted that the Veteran's history of smoking is most likely the cause of the abnormal pulmonary function test findings.  The examiner explained that the claimed insomnia or breathing problems were not reported in the service, the insomnia is now resolved, and there is no history compatible with OSA, as there were no ENT abnormalities present.  

A VA examination for evaluation of the abdomen and duodenum was also conducted in March 2011.  It was noted that the Veteran complained of episodic chronic constipation.  Examination revealed normal abdominal contours and normal bowel sounds.  No tenderness or hepatosplenomegaly was noted.  Normal rectal examination during colonoscopy.  The pertinent diagnosis was episodic chronic constipation without any pathologic colon disease.  The examiner explained that the Veteran did not experience chronic constipation in service; he noted that the constipation had been episodic and related to acute problems which resolved without residuals.  The examiner further noted that the Veteran had a normal colonoscopy in 2010, and he has no ongoing conditions which would cause him to experience constipation.  

III.  Legal Criteria

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21. Vet. App. at 303.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  


IV.  Analysis

A.  Constipation

After review of the evidentiary record, the Board finds that service connection is not warranted for a disability manifested by chronic constipation.  The Board recognizes that the service treatment records (STRs) reflect that the Veteran was diagnosed with constipation on one occasion in service in August 2006; at which time he was prescribed medication for relief.  The STRs do not reflect any further complaints or documentation of constipation; in fact, during the separation examination in February 2007, the Veteran did not report any constipation.  

While the record indicates that he was diagnosed with constipation in service, the threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current disorder.  Although the August 2007 VA examiner diagnosed "chronic constipation," no disorder or disability was identified for this symptom.  Significantly, following the March 2011 VA examination, the examiner reported a diagnosis of chronic constipation without any pathologic colon disease.  The examiner explained that the Veteran did not experience chronic constipation in service; he noted that the constipation had been episodic and related to acute problems which resolved without residuals.  The examiner further noted that the Veteran had a normal colonoscopy in 2010, and he has no ongoing conditions which would cause him to experience constipation.  

In the absence of any currently diagnosed disability, there is no disability for which service connection may be granted.  See Brammer, 3 Vet. App. at 225 (in the absence of proof of a present disability there can be no valid claim); Rabideau, 2 Vet. App. at 143 (service connection may not be granted unless a current disability exists).  The Board has considered the contentions of both the Veteran and his representative, and acknowledges that the Veteran was treated for constipation in service, and was previously diagnosed with chronic constipation in August 2007.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer, 3 Vet. App. at 225.  In other words, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich, 104 F.3d at 1328; Rabideau, 2 Vet. App. at 143.

Here, the March 2011 VA examination report demonstrates that, while the Veteran may have complaints of constipation, there is no underlying pathology related to any constipation.  The Board finds that such symptoms, without a diagnosed or identifiable underlying malady or condition, are not in and of themselves a disability for which service connection may be granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282(1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Moreover, the circumstances of this claim do not reflect that the Veteran has had a chronic disability during the claims process that has resolved.  Cf. McClain, 21 Vet. App. at 319.  At no time during the claims process has a disability manifested by constipation been identified.  Only the symptom, which does not warrant service connection in and of itself, has been identified.

The Board has considered the Veteran's contentions that he has chronic constipation that developed as a result of service.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain since service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington, 19 Vet. App. at 368.  However, the Veteran, as a layperson has not been shown to be capable of making medical conclusions; thus, his statements regarding diagnosis are not competent as this is a complex medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent opinion regarding diagnosis.  

Accordingly, the Board finds that the claim of service connection for a disability manifested by constipation must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Insomnia, sleep problems and breathing problems

The Veteran has also claimed entitlement to service connection for a disability manifested by insomnia, sleeping problems and breathing problems.  Although the record suggests that the Veteran may have experienced problems sleeping in service, the insomnia was related to his mental disorder.  On the occasion of his separation examination in February 2007, the Veteran reported a history of bronchitis and wheezing; but, he noted that the issues have resolved.  It was further noted that the Veteran had "trouble sleeping" in January 2006 due to cyclic depression; treatment was discontinued after 1 month since the Veteran reported that he was doing well.  

Moreover, there is no post-service evidence that the Veteran is currently being treated for a disability manifested by insomnia other than his already service-connected adjustment disorder with depressed mood.  That a disease or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of a clear diagnosis or an abnormality, which is attributable to some identifiable disease or injury during service, at any time during the current appeal, an award of service connection is not warranted.  See Sanchez-Benitez v. West, 13 Vet. App. at 282 (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

In this regard, the Board notes that the Veteran's VA medical records describe his insomnia as a symptom of his service-connected adjustment disorder with depressed mood rather than as a separate diagnosis.  Significantly, he has already been granted service connection for that chronic disability manifested by insomnia and the issue is not before the Board.  Moreover, following a VA examination in March 2011, the examiner stated that there was no evidence of a chronic disability manifested by insomnia; and there was no clinical evidence of obstructive sleep apnea.  The examiner further explained that the pulmonary function tests suggest a diagnosis of minimal obstructive airway disease; he noted that the Veteran's history of smoking is most likely the cause of the abnormal pulmonary function test findings.  Consequently, the Veteran has not been diagnosed with a disability manifested by insomnia, sleeping problems and breathing problems.  As such, service connection for any such disability must be denied.  

Similar to the constipation claim, the circumstances of this claim do not reflect that the Veteran has had a chronic disability during the claims process that has resolved.  Cf. McClain, 21 Vet. App. at 319.  At no time during the claims process has a disability manifested by insomnia been identified separate from his already service-connected psychiatric disorder.  Only the symptoms, which do not warrant service connection in and of themselves, have been identified.

The Board has considered the Veteran's contentions that he has chronic insomnia or similar symptoms that developed as a result of service.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain since service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington, 19 Vet. App. at 368.  However, the Veteran, as a layperson has not been shown to be capable of making medical conclusions; thus, his statements regarding diagnosis are not competent as this is a complex medical matter.  Espiritu, 2 Vet. App. at 495.  Accordingly, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno, 6 Vet. App. at 465.  Therefore, he cannot provide a competent opinion regarding diagnosis.  

Accordingly, the Board finds that the claim of service connection for a disability manifested by insomnia, sleep problems and breathing problems must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a disability manifested by constipation is denied.  

Service connection for a disability manifested by insomnia, sleeping problems, and breathing problems is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


